DETAILED ACTION
	This Office Action is in responsive to Applicants’ Amendments filed on 12/18/2020. Claims 1-20 are pending for examination. Claims 1 and 11 are independent Claims.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-13 and 15-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Aggawal et al. (U.S. Patent Application Publication No. 2018/0109920 hereinafter Aggwal).
As Claim 1, Aggawal teaches a method for providing task management assistance for a user comprising: 
receiving information indicative of at least one user task (Aggawal (¶0053 line 6-11, ¶0039 line 4-8), information indicating user task is extracted from contact lists, to-do lists, user’s calendar downloaded software. User’s to-do list indicates a task that user wants to perform.); 
determining at least one task-completion suggestion (Aggawal (¶0045 line 10-12, fig. 2 item 205A-205C), one or more task completion suggestions (items 205A, 205B, 205C) are displayed), the task-completion suggestion comprising assistance information for completing the at least one user task (Aggawal (¶0046 line 1-20), assistance information (soft button, widget, link …) is provided so that user can confirm or deny the one or more task. Assistant information (softbutton, widget, link …) is displayed with the task completion suggestion for user to complete (execute or deny) the task); and 
sending a notification to the user indicative of the task-completion suggestion (Aggawal (¶0045 line 10-12, fig. 2 item 205A-205C), one or more task completion suggestions are displayed).  

As Claim 2, besides Claim 1, Aggawal teaches wherein the task-completion suggestion is based on one or more of a type of task, user information, user feedback, task location, and a priority designation (Aggawal (¶0053 line 6-11, ¶0039 line 4-8), information indicating user task from (contact lists, to-do lists, user’s calendar downloaded software). User’s to-do list indicates a task that user wants to perform.).  

As Claim 3, besides Claim 1, Aggawal teaches wherein the at least one task-completion suggestion is determined using at least one of: a personal assistant and an automated assistant (Aggawal (¶0047 line 12-17), a personal assistant (machine learning model) is used to determined task completion suggestion.).  

As Claim 5, besides Claim 1, Aggawal teaches wherein information indicative of a user task is received from at least one of a third-party application and user input (Aggawal (¶0053 line 6-11, ¶0039 line 4-8), information indicating user task is extracted from contact lists, to-do lists, user’s calendar downloaded software. User’s to-do list indicates a task that user wants to perform.).  

As Claim 6, besides Claim 1, Aggawal teaches wherein the task-completion suggestion determination utilizes machine learning methods (Aggawal (¶0047 line 12-17), a personal assistant (machine learning model) is used to determined task completion suggestion.).  

As Claim 7, besides Claim 1, Aggawal teaches further comprising queuing the at least one user task to determine an order for determining the task-completion suggestion (Aggawal (¶0057 line 8-10), user tasks is queued based on the most preferable from user’s references.).  

As Claim 8, besides Claim 1, Aggawal teaches wherein queueing is based on one more of an indicated priority, time, date, or user information of the task (Aggawal (¶0057 line 8-10), user tasks is queued based on the most preferable from user’s references.).  

As Claim 9, besides Claim 1, Aggawal teaches wherein the notification is a push notification (Aggawal (¶0045 line 10-12, fig. 2 item 205A-205C), one or more task completion suggestions are displayed).  

As Claim 10, besides Claim 1, Aggawal teaches, wherein method comprises:
receiving feedback from the user (Aggawal (¶0048 line 5-7), user’s past activities collected by the model trainer); and
using the feedback to determine a new task-completion suggestion (Aggawal (¶0048 line 22-25), new task-completion suggestions are determined based on the user’s past activities).

As Claim 11-13 and 15-19, Claim 11-13 and 15-19 are in the same scope as Claim 1-3 and 5-9 and are rejected for the same reasons.

As Claim 20, besides Claim 11, Aggawal teaches wherein the mobile application is operation in a mobile phone (Aggawal (¶0017 line 4-5), the application is executed on a mobile phone).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aggawal in view of Toulotte (U.S. Patent Application Publication No. 2007/0219874 hereinafter Toulotte).
As Claim 4, besides Claim 1, Aggawal may not explicitly disclose a purchase suggestion while Toulotte teaches wherein assistance information includes one or more of an informative article, a purchase option, a service provider, a reminder, advice, and a purchase suggestion (Toulotte (¶0074 line 6-11), assistant information includes a link to an online store.).
It would have been obvious for one of ordinary skill in the art before the effective filing day of the invention to have combined Aggawal’s assistance information instead be Toulotte’s gift suggestion with a reasonable expectation of success. The motivation to replace Aggawal’s assistance information with Toulotte’s gift suggestion would be to effectively remind people of 

As Claim 14, Claim 14 is similar to Claim 4 and is rejected for the same reasons.
Response to Arguments
Rejections under 35 U.S.C. §101:
	Applicants amended Claims 11; therefore, 35 U.S.C. §101 rejections are respectfully withdrawn.
Rejections under 35 U.S.C. §102 and §103:
	As Claim 1-3 and 5-9, Applicants argue that Aggawal does not disclose “task completion suggestion” (second paragraph of page 7 in the remarks).

    PNG
    media_image1.png
    233
    649
    media_image1.png
    Greyscale

	Applicants’ arguments are not persuasive. Aggawal teaches task for accomplishing particular user objectives. Accomplishing a user objective is pretty much a task completion and is being construed likewise.

As Claim 1-3 and 5-9, Applicants argue that Aggawal does not disclose “clicking a button is not equivalent to “task completion suggestion comprising assistance information” (second paragraph of page 8 in the remarks).

    PNG
    media_image2.png
    729
    643
    media_image2.png
    Greyscale

Applicants’ argument is not persuasive. The last Office action does not map assistance information to a “clicking a button”. Instead, assistance information is the button itself. Fig. 2 show option 205 to call a dry cleaner. While the task need to be complete is “calling dry cleaner”, the assistance information is the button 205C. When the user click the button 205C, the system initiates the action of calling dry cleaner. Therefore, the objective is completed as the user click the button. Assistance information helps user to call the dry cleaner without having to go to the phone application.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAT HUY T NGUYEN whose telephone number is (571)270-7333.  The examiner can normally be reached on M-F: 9:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ajay Bhatia can be reached on 571-272-3906.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/NHAT HUY T NGUYEN/            Primary Examiner, Art Unit 2142